Citation Nr: 0719645	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.	Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependants' Educational Assistance 
Allowance under Chapter 35, Title 38, United States Code.


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1991.  He died in July 1995.  The appellant is the 
veteran's ex-spouse and the mother of the veteran's two 
surviving children, on whose behalf she has appealed..

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.

FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
July 1995, and lists the immediate cause of death as 
rhabdomyosarcoma.  The certificate also lists the underlying 
cause of death as anemia.

2.  At the time of the veteran's death, service connection 
had not been established for any disability, and his then 
pending claim for service connection of rhabdomyosarcoma was 
denied shortly after his death, in August 1995.  

3.  Rhabdomyosarcoma and anemia were first demonstrated many 
years after service, and were not related to the veteran's 
service.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
was or could have been granted, caused, hastened, or 
materially or substantially contributed to the veteran's 
death.

5.  The veteran did not die of a service-connected 
disability.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).

2.  The statutory requirements for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in May 2002, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the appellant under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified her of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death; information and evidence that VA 
would seek to provide; and information and evidence that she 
was expected to provide.  Although she was not informed of 
the provisions regarding the effective date of an award of 
compensation, the claim has been denied; therefore, the issue 
is moot, and no prejudice to the appellant can be found.  
While the appellant was not instructed to "submit any 
evidence in her possession that pertains to the claim," she 
was advised to notify VA of any information or evidence in 
support of her claim that she wished VA to retrieve for her. 

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the appellant with respect to 
her claim for benefits.  All identified and available 
treatment records have been secured, as have the veteran's 
service medical records.  Although a medical opinion has not 
been sought, one is not required in this case.  Such an 
opinion is required if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran received treatment for, and died from, 
rhabdomyosarcoma and anemia.  However, the veteran's service 
medical records are devoid of any event, injury or disease 
suffered by the veteran while in service.  The evidence, 
therefore, does not indicate an association between the 
veteran's rhabdomyosarcoma and anemia and a qualifying event, 
injury or disease or symptom suffered by the veteran while in 
service, so as to require the VA to seek a medical opinion.  
Accordingly, VA has satisfied its duties to notify and 
assist.

Service Connection for Cause of Death

The veteran died in July 1995.  His death certificate lists 
the cause of death as rhabdomyosarcoma due to anemia.  
Medical records of the private physicians and hospital at 
which the veteran received his final treatment confirm this 
diagnosis.  The appellant contends that the rhabdomyosarcoma 
was related to the veteran's service.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. §1310(b); 38 C.F.R. § 3.312.  The death of a veteran 
will be considered to have been due to a service-connected 
disability where the evidence established that such 
disability was either the principle or contributory cause of 
death.  See 38 C.F.R. § 3.312.  Under 38 C.F.R. § 20.1106 
(2006), issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  In this case, 
service connection had not been established for any 
disability at the time of the veteran's death, so the 
analysis deals with the latter possibility.

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, there are three possible avenues for 
establishing service connection - direct service connection, 
presumptive service connection for chronic diseases, and 
service connection under the provisions applicable to 
veterans of Gulf War service. Each will be discussed in turn 
below. 

To establish direct service connection, three elements must 
be established.  There must be medical evidence of a 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the disability.  See 
38 C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Private medical records confirm that the veteran first 
noticed a lump underneath his scalp in February 1994, which 
began causing headaches in the months to follow, leading him 
to seek treatment beginning in October 1994.  A diagnosis of 
cancer was documented, which ultimately lead to his death.  
Service medical records, however, are negative for diagnosis 
or treatment of rhabdomyosarcoma, including his separation 
examination in July 1991.  Without an in-service injury or 
event, a nexus cannot be established.  Although the appellant 
contends that the veteran's service in the Persian Gulf 
precipitated his cancer, such medical statements from a lay 
person cannot be considered competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In sum, there is no 
competent medical evidence of a nexus between the veteran's 
service and the cause of death listed on the death 
certificate.  Accordingly, the preponderance of the evidence 
is against the appellant's claim; the benefit of the doubt 
provision does not apply.  Direct service connection for the 
cause of the veteran's death is not warranted.

Presumptive service connection is applicable when certain 
chronic diseases are manifest to a compensable degree within 
one year following active service. 38 C.F.R. §§ 3.307, 3.309.  
Assuming, for the purposes of this appeal, that 
rhabdomyosarcoma was first manifested as a malignant tumor, 
which is considered a chronic disability warranting 
presumptive service connection, the disability must have 
become manifest to a degree of ten percent or more within one 
year from the date of separation from service.  38 C.F.R. § 
3.307(a)(3); 38 C.F.R. § 3.309(a).  Here, the veteran's 
rhabdomyosarcoma did not manifest until nearly three years 
from the date of his separation from service.  Accordingly, 
the veteran does not qualify for compensation under these 
provisions. 

Lastly, the appellant contends that the veteran manifested 
many symptoms concurrently with his cancer that led to his 
death that she believes warrants consideration under the 
undiagnosed illness provisions of the law.  A presumption 
exists for service members who served in the Southwest Asia 
theater of operations during the Persian Gulf War and exhibit 
objective indications of a qualifying chronic disability, 
which is manifested by one or more specific signs or 
symptoms.  Such disability may be service connected provided 
that it became manifest during active service in the 
Southwest Asia theater of operations, or to a degree of 10 
percent or more not later than December 31, 2011; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory testing.  38 U.S.C.A. §§ 501(a), 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2006).

This veteran was diagnosed with rhabdomyosarcoma in 1994 and 
anemia in 1995, which eventually caused his death.  
Accordingly, he did not have a chronic disability resulting 
from an undiagnosed illness.  Additionally, the medical 
evidence contains nothing to indicate that the veteran was 
suffering from a cluster of signs or symptoms that could be 
considered a medically unexplained chronic multi-symptom 
illness.  Presumptive service connection for an undiagnosed 
illness is not warranted.

Educational Benefits

Educational assistance is available to surviving children of 
a veteran who, in the context of this issue on appeal, died 
of a service-connected disability.  38 C.F.R. 
§ 3.807 (2006).

The Board has determined that the veteran did not die of a 
service-connected disability.  Accordingly, the veteran's 
surviving children do not have basic eligibility to receive 
educational benefits.  38 C.F.R. § 3.807 (2006).  Because the 
veteran's surviving children do not meet the basic criteria 
under the law for eligibility for educational benefits, the 
law is dispositive without regard to any other facts in the 
case.  Where the law is dispositive, the claim must be denied 
on the basis of absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal 
for educational assistance benefits is denied as a matter of 
law.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependants' Educational Assistance Benefits 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
J.E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


